Agreement for Debts Settlement
 
Party A: Shenzhen Jiancheng Investment Co., Ltd.
 
Party B: Tibet Changdu Huiheng Development Co., Ltd.


Up until March 30, 2011, Party A should pay Party B RMB110,720,000.00  for the
equipment and miscellaneous service charge;
 
According to the “Transfer Agreement” signed by both parties on Mar. 14, 2011,
Party B should pay Party A RMB54,000,000.00 for the project transfer;
 
An agreement has been reached as follows through friendly consultation by both
parties:
 
1.
The sum that Party A should pay Party B and the sum that Party B should pay
Party A offset each other. As a result, Party A still owes Party B
RMB56,720,000.00 on the accounts receivable.

 
2.
The agreement enters into force upon signatures and stamps of both parties, in
two copies, with each party having one copy, both of which have the same legal
force.

 
3.
Any dispute arising from the performance of this agreement shall be settled
through friendly negotiation, and in case of failure to reach a settlement
through the negotiation, go to the Shenzhen People’s Court to file a lawsuit.



Party A: Shenzhen Jiancheng Investment Co., Ltd.
Party B: Tibet Changdu Huiheng Development Co., Ltd.
   
Legal Representative: Jun Li
Legal Representative: Xiaobing Hui




 
Signed at Shenzhen on March 30, 2011



 
 

--------------------------------------------------------------------------------

 